IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40039
                           Summary Calendar
                          __________________

WESLEY EUBANKS,

                                        Plaintiff-Appellant,

versus

JAMES COLLINS,

                                        Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Texas
                         USDC No. 93-CV-589
                        - - - - - - - - - -
                            June 14, 1995

Before KING, JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Wesley Eubanks's motion to proceed in forma pauperis (IFP)

on appeal is DENIED as moot.    The district court implicitly

granted Eubanks leave to proceed IFP when it dismissed Eubanks's

complaint as frivolous.    Because Eubanks's appeal requires no

further briefing, the court will consider the merits of the

appeal.   Clark v. Williams, 693 F.2d 381, 382 (5th Cir. 1982)

     "This Court must examine the basis of its jurisdiction, on

its own motion, if necessary."     Mosley v. Cozby, 813 F.2d 659,


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-40039
                                  -2-


660 (5th Cir. 1987).   A notice of appeal in a civil case in which

an appeal is permitted by law as of right must be filed within

thirty days of entry of the judgment or order appealed from.

Fed. R. App. P. 4(a)(1).

     Eubanks's motion for reconsideration, which alternatively

requested that it be treated as a notice of appeal if the motion

for reconsideration was denied, did not clearly evince an intent

to appeal.   See Mosley, 813 F.2d at 660.   Nor did the motion for

reconsideration, which was filed more than ten days after entry

of judgment, extend the time for Eubanks's filing his notice of

appeal from the judgment dismissing his complaint.    Any

postjudgment motion that challenges the underlying judgment,

requests relief other than correction of a purely clerical error,

and is served more than ten days after judgment is entered, is

treated as a motion under Fed. R. Civ. P. 60(b).     Harcon Barge

Co. v. D & G Boat Rentals, 784 F.2d 665, 667 (5th Cir.) (en

banc), cert. denied, 479 U.S. 930 (1986).   Such motion "does not

affect the finality of the judgment or suspend its operation."

See Rule 60(b).   Eubanks's motion was filed more than ten days

after entry of judgment.**   Therefore, Eubanks's motion for

reconsideration was treated correctly by the district court as a




     **
       Generally, a motion "served" within ten days of the entry
of judgment extends the time for filing a notice of appeal. See
Fed. R. App. P. 59(e); Fed. R. App. P. 4(a)(4)(F). However,
because the complaint was dismissed prior to service on the
defendant, the date that the motion for reconsideration is filed
is the controlling date for purposes of characterizing the
motion. See Craig v. Lynaugh, 846 F.2d 11, 13 (5th Cir. 1988).
                            No. 95-40039
                                 -3-


Rule 60(b) motion for relief from the judgment which did not

extend the appellate filing period.

     Eubanks's notice of appeal was not timely filed with respect

to the judgment dismissing his complaint entered on October 13,

1994.    See Fed. R. App. P. 4(a)(1); 4(c).   However, the January

7, 1995, notice of appeal was timely with respect to the district

court's order denying Eubanks's Rule 60(b) motion and, therefore,

this court has jurisdiction to review such order.     See First

National Bank v. Summer House Joint Venture, 902 F.2d 1197, 1200

n.3 (5th Cir. 1990).

     Our review is limited to whether the district court abused

its discretion in denying the Rule 60(b) motion.     Carimi v. Royal

Caribbean Cruise Line, Inc., 959 F.2d 1344, 1345 (5th Cir. 1992).

"It is not enough that the granting of relief might have been

permissible, or even warranted--denial must have been so

unwarranted as to constitute an abuse of discretion."     Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A Jan.

1981).    Generally, the denial of a Rule 60(b) motion does not

bring up the underlying judgment for review.     See Harrison v.

Byrd, 765 F.2d 501, 503 (5th Cir. 1985).

     Eubanks argued in his motion for reconsideration that the

district court erred in dismissing his complaint as frivolous

because the defendant failed to apply the security guidelines

applicable to the racial integration of two-man cells established

in the class action of Lamar v. Scott, No. 72-H-1393 (S.D. Tex.).

     Racial segregation in prisons is unconstitutional, except to

the extent necessary for prison security and discipline.     Lee v.
                           No. 95-40039
                                -4-


Washington, 390 U.S. 333, 333-34 (1968).    This court has rejected

the argument that forced integration violates the Lamar decree

based on it previous determination that a policy of integration

by choice of a prisoner is unconstitutional.    Id. at 6.   See

Jones v. Diamond, 636 F.2d 1364, 1373 (5th Cir.) (en banc), cert.

dismissed, 453 U.S. 950 (1981), overruled on other grounds,

International Woodworkers of America v. Champion Int'l Corp., 790

F.2d 1174 (5th Cir. 1986) (en banc).

     Eubanks also argued in his Rule 60(b) motion that the

district court failed to consider the Lamar guidelines requiring

prison officials to consider the security risks involved in

making integrated celling assignments.    Prisoners do have the

right to reasonable protection from injury at the hands of other

inmates under the Eighth Amendment.    Johnston v. Lucas, 786 F.2d

1254, 1259 (5th Cir. 1986).   However to establish a claim for the

failure to protect from injury at the hands of another inmate,

the plaintiff must show deliberate indifference on the part of

the prison officials.   Id. at 1260.

     Eubanks did not argue in his Rule 60(b) motion that he was

threatened or that he had been the victim of racially-motivated

violence.   He merely argued that he warned officials that he

would personally become violent if forced to live in an

integrated cell.   Eubanks's has not argued the existence of "a

pervasive risk of harm" toward Eubanks or "failure to take

reasonable steps to prevent [such] known risk."    Stokes v.

Delcambre, 710 F.2d 1120, 1125 (5th Cir. 1983).    Therefore,

Eubanks has not argued in his motion that prison officials were
                            No. 95-40039
                                 -5-


deliberately indifferent to his safety in placing him in an

integrated cell.

     Eubanks submitted affidavits on appeal in which he described

acts of violence by black inmates against other inmates.    Because

these affidavits were not presented to the district court, this

court will not consider such evidence on appeal.    See United

States v. Flores, 887 F.2d 543, 546 (5th Cir. 1989).

     Eubanks's argument that the district court abused its

discretion in refusing to transfer his case to the Lamar court

was not raised in the Rule 60(b) motion and, thus, is not subject

to this court's review.    Harrison, 765 F.2d at 503.   Eubanks

argues for the first time on appeal that the prison officials

denied his repeated requests for notice of the Lamar guidelines

which are to be followed by the classification committee in

determining cell assignments.    Eubanks also argues for the first

time on appeal that he has been denied fundamental due process

because he has not been advised of the prison guidelines and

rules under which he was disciplined for refusing to accept the

integrated cell assignment.

     This court need not address issues not considered by the

district court.    "[I]ssues raised for the first time on appeal

are not reviewable by this court unless they involve purely legal

questions and failure to consider them would result in manifest

injustice."   Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.

1991).   These issues involve factual questions that were not

addressed in the district court.    Therefore, they are not subject

to review for the first time on appeal.
                          No. 95-40039
                               -6-


     The district court did not abuse its discretion in denying

Eubanks's Rule 60(b) motion.

     AFFIRMED.